DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura et al. (U.S. 2010/0110154 A1) in view of Kobayashi et al. (U.S. 2002/0089555 A1).
Iwamura et al. disclose the following claimed limitations:
Regarding independent Claim 1, a liquid ejection apparatus (1, §0025 and Fig. 1) including 
a liquid ejection head configured to eject supplied liquid (3, §0025 and Fig. 1), 
a storage unit configured to store the liquid to be supplied to the liquid ejection head (5a-d, §0025 and Fig. 1), wherein the storage unit includes a chamber (4a-d) configured to store the liquid and a containing member (5a-d) configured to be detachable from the chamber and to contain liquid to be supplied to the chamber, and wherein, by attaching the containing member to the chamber, the liquid stored in the containing member flows into the chamber (§§0011, 0027-0028, 0034 and Figs. 1, 3A-B),
a pivot member configured to be immersed in the liquid stored in the storage unit and be revolvable according to an amount of the liquid (31, §0033 and Fig. 2), and 
a detection unit configured to detect the amount of the liquid by use of the pivot member (53, §0035 and Figs. 3A-B), 
a pivot unit including a magnetic member (46, §§0033-0062 and Figs. 3A-B, 5A-B, 8. Please note, however that any part of liquid supply and liquid ejection system of the disclosed liquid ejection apparatus, such as for example flexible tubes 11, §0027 and Fig. 1, and/or the ink supply channel 52, §0042 and Figs. 3A-B, read on the limitation “pivot unit configured to force the pivot member to pivotally move”, as the pivot member is forced to move when ink is supplied through tubes 11 to be ejected from the head 3), and 
an electromagnet (54) configured to attract the magnetic member (Fig. 8 and §0069).   
Regarding Claim 3, comprising a support member configured to support the pivot member in a revolvable manner (30, §0035 and Figs. 3A-B), wherein, in the pivot member, the magnetic member is disposed on a side closer to the support member than to a center of gravity of the pivot member (Fig. 5B; please note that the position of a center of gravity of the pivot member to the right of pivot axis is clearly indicated by the position of said pivot member when the liquid level is low, §§0054-0055).  
Regarding Claim 6, wherein the pivot member includes a float (31b, §§0035-0036 and Figs. 3A-B) configured to have a specific gravity smaller than that of the liquid stored in the storage unit and be supported via a support member in a revolvable manner in the storage unit, and a detected part (31c, §§0035-0036 and Figs. 3A-B) disposed on the float via an arm part (31a, §§0035-0036 and Figs. 3A-B) and configured to be detectable by the detection unit.  
Regarding Claim 11, wherein in the case that the electromagnet is energized, the magnetic member is attracted to the electromagnet member (Fig. 8 and §0069).  
Iwamura et al. does not the following claimed limitations:
Regarding independent Claim 1, wherein the pivot member is disposed in the chamber.  
Kobayashi et al. disclose the following claimed limitations: 
Regarding independent Claim 1, wherein the pivot member (31) is disposed in the chamber (7, §§0090-0091 and Fig. 2).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize pivot member disposed in the chamber as taught by Kobayashi et al. into the liquid ejection apparatus of Iwamura et al. to enable detection of remaining amount of liquid in the chamber.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claim 11 is the inclusion of the limitations of a liquid ejection apparatus including the support member is disposed at the bottom of inside the storage unit. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Claims 13-19 are allowed. The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 13-19 is the inclusion of the limitations of a liquid ejection apparatus including the storage unit further includes a generation unit configured to generate a flow to the liquid. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 10/11/22, with respect to the rejection(s) of claim(s) 1-10 have been fully considered and, in conjunction with amendments filed on the same date, are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection of Claims 1, 3, 6 and 11 is made in view of prior art of record (Kobayashi et al., U.S. 2002/0089555 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853    

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853